PER CURIAM.
By this appeal, the appellant [defendant in the trial court] seeks review of a jury verdict rendered against him, finding him guilty of second degree murder and adjudication and sentence thereon. The only point preserved for review was the sufficiency of the evidence to support the jury’s verdict.
We have examined the record and find competent, sufficient evidence to sustain the conviction and, therefore, we are required to sustain it. See: Di Bona v. State, Fla.App.1960, 121 So.2d 192; Hicks v. State, Fla.App.1962, 138 So.2d 101; Crum v. State, Fla.App.1965, 172 So.2d 24.
Affirmed.